Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jochinsen US 2018/0296301 A1, and further in view of Meitav et al., US 2021/0294106 A1, hereinafter Meitav.
Claim 1. 
Jochinsen teaches a surgical system (see the Abstract) comprising: 
an extended reality ("XR") headset configured to be worn by a user during a surgical procedure and including a see-through display screen configured to display an XR image for viewing by the user ([0018] Augmented reality systems and virtual reality systems can project an individual image to each eye. These individual images, when perceived by both eyes, are interpreted by cognitive processes as a stereoscopic or three-dimensional (3D) image, just as the real world is normally perceived), Jochinsen does not explicitly specify extended reality headset but it would have been obvious to one of ordinary skill in the art to recognize the Augmented reality and virtual reality systems of Jochinsen may be considered as the extended reality headset; and 
an XR headset controller configured to: receive a plurality of two-dimensional ("2D") image data associated with an anatomical structure of a patient (see [0027] discloses the results of an OCT scan may be received by controller 150 and may be added as overlay content to left and right digital images that are output by displays 122); generate a first 2D image from the plurality of 2D image data based on a pose of the XR headset; generate a second 2D image from the plurality of 2D image data based on the pose of the XR headset (see figs. 2 A-B illustrate 2d images data 122-L and 122-R for each eye, the examiner believes the image data are different from each eye based on location of eyes (right and left) that would be considered as the pose of the headset); and 
generate the XR image by displaying the first 2D image in a field of view of a first eye of the user and displaying the second 2D image in a field of view of a second eye of the user Jochinsen generates the XR image by displaying on 204 and 206 also see fig. 4 steps 404, 406, and 408.
Jochinsen is silent specifying explicitly “receive a plurality of two-dimensional ("2D") image data associated with an anatomical structure of a patient”.
However, Meitav teaches at [0150] Retinal mapping can involve a process for enabling a computing device to learn how to associate a user's eye gaze (e.g., as identified in retinal images) with gaze points in a 2D or 3D space. An eye gaze may be associated with a single point in the 2D or 3D space. An eye gaze can also be associated with multiple points in the space, which can describe a movement of a virtual object (e.g., a series of points, a location of a moving image). Also see figs. 3-4.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Meitav into teachings of Jochinsen in order to provide a perception of depth and/or scale for the combined image and it would motivate a person skilled in the art to accomplish a better match between accommodation and vergence may form more realistic and comfortable simulations of three-dimensional imagery.

Claim 2. 
Meitav teaches the surgical system of Claim 1, wherein generating the first 2D image from the plurality of 2D image data comprises selecting a first portion of the plurality of 2D image data to form the first 2D image based on the pose of the XR headset without modifying any of the 2D image data in the first portion, and wherein generating the second 2D image from the plurality of 2D image data comprises selecting a second portion of the plurality of 2D image data to form the second 2D image based on the pose of the XR headset without modifying any of the 2D image data in the second portion. See [0008] discloses the display system can also include an image projector that is configured to project images into the user's eye to display image content in the vision field of the user.

Claim 3. 
Meitav teaches the surgical system of Claim 1, wherein generating the first 2D image from the plurality of 2D image data comprises generating the first 2D image without generating a 3D reconstructed mesh of the anatomical structure from the plurality of 2D image data, and wherein generating the second 2D image from the plurality of 2D image data comprises generating the second 2D image without generating a 3D reconstructed mesh of the anatomical structure from the plurality of 2D image data. See [0071] with reference now to FIG. 3, the perception of an image as being "three-dimensional" or "3-D" may be achieved by providing slightly different presentations of the image to each eye of the viewer. FIG. 3 illustrates a conventional display system for simulating three-dimensional imagery for a user. Two distinct images 190, 200--one for each eye 210, 220--are outputted to the user. The images 190, 200 are spaced from the eyes 210, 220 by a distance 230 along an optical or z-axis that is parallel to the line of sight of the viewer. The images 190, 200 are flat and the eyes 210, 220 may focus on the images by assuming a single accommodated state. Such 3-D display systems rely on the human visual system to combine the images 190, 200 to provide a perception of depth and/or scale for the combined image.

Claim 4. 
Meitav teaches the surgical system of Claim 1, wherein the XR headset controller is further configured to: responsive to generating the first 2D image, adjust a window or level of the first 2D image. [0283] in some implementations the VCSELs are imaged in front of the eye (e.g., forming a magnified image of the VCSEL). In some cases, diverging light from the VCSEL can create a spot on the retina. In some implementations, different VCSELs in the plurality or array create an illumination pattern (e.g., the same illumination pattern) in front of the eye. Light from the different VCSELs may, for example, be incident on the reflective element/off-axis mirror with the same angle of incidence. One difference (e.g., the primary difference) may be the illumination source (e.g., VCSEL) is translated to different lateral positions, which may cover different parts of the eye box. In some designs, different parts of the VCSEL array (e.g., different VCSELs) can be turned on and off or otherwise have the intensity of their output changed. Likewise, different parts of the VCSEL array can be turned on with respect to eye position. Electronics configured to control the output of the VCSELs may be employed to selectively adjust the output (e.g., turn on and off) the different pixels.

Claim 5. 
Meitav teaches the surgical system of Claim 1, wherein the XR headset controller is further configured to: responsive to generating the XR image, adjust a window or level of the XR image based on input from the user. See [0068] discloses the microphone is configured to allow the user to provide inputs or commands to the system 60 (e.g., the selection of voice menu commands, natural language questions, etc.), and/or may allow audio communication with other persons (e.g., with other users of similar display systems. The microphone may further be configured as a peripheral sensor to collect audio data (e.g., sounds from the user and/or environment). In some embodiments, the display system may also include a peripheral sensor 120a, which may be separate from the frame 80 and attached to the body of the user 90 (e.g., on the head, torso, an extremity, etc. of the user 90). The peripheral sensor 120a may be configured to acquire data characterizing a physiological state of the user 90 in some embodiments. For example, the sensor 120a may be an electrode.

Claim 6. 
Meitav teaches the surgical system of Claim 1, wherein the XR headset controller is further configured to: responsive to a change in the pose of the XR headset, generate a revised first 2D image from the plurality of 2D image data based on a new pose of the XR headset; generate a revised second 2D image from the plurality of 2D image data based on a new pose of the XR headset; and adjust the XR image by displaying the revised first 2D image in the field of  See [0072] discloses under normal conditions, changing the focus of the lenses of the eyes, or accommodating the eyes, to change focus from one object to another object at a different distance will automatically cause a matching change in vergence to the same distance, under a relationship known as the "accommodation-vergence reflex," as well as pupil dilation or constriction. 

Claim 7. 
Meitav teaches the surgical system of Claim 1 further comprising: a camera tracking system configured to track the pose of the XR headset to generate the pose of the XR headset. See [0110] discloses inward-facing cameras may be used for directly imaging the eye such as for eye tracking.

Claim 8. 
Meitav teaches the surgical system of Claim 7, wherein the camera tracking system is further configured to track a pose of a surgical instrument, and wherein the XR headset controller is further configured to generate the XR image to include a virtual representation of the surgical instrument based on the pose of the surgical instrument relative to the anatomical structure. See [0156].

Claim 9. 
Meitav teaches the surgical system of Claim 1, wherein the XR headset controller is further configured to: receive the plurality of 2D image data as a plurality of scans of the  See [0126] as shown in FIGS. 11A-11E, light 902 projected from the image projector 930 may form an image on the retina. The image projector 930 may include a light source, a modulator, and/or projection optics. The light source for the image projector 930 may comprise one or more LEDs, lasers or other light sources and may comprises one or more visible light sources. The modulator may comprise a spatial light modulator such as a liquid crystal spatial light modulator. Such a spatial light modulator may be configured, for example, to modulate the intensity of light at different spatial locations. The projection optics may comprise one or more lenses. Other types of image projectors 930 capable of projecting and/or forming images may be employed. For example, the image projector 930 may comprise a scanning optical fiber.

Claims 10-18 are rejected with similar reasons as set forth in claims 1-9, respectively, above.
Claims 19-20 are rejected with similar reasons as set forth in claims 1 and 6-8, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613